Citation Nr: 1043285	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  08-29 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Whether new and material evidence to reopen a claim for service 
connection for residuals of scarlet and rheumatic fever has been 
received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1946 to August 
1949.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a February 2008 rating decision in which the RO, inter alia, 
denied the Veteran's request to reopen his claim for service 
connection for residuals of scarlet and rheumatic fever.  In 
April 2008, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in June 2008, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in September 2008.

In October 2007, the Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO; a transcript of that 
hearing is of record.  

In July 2009, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge, where a VA 
employee (G.N.) was also in attendance to assist the Veteran in 
responding to questions posed; a transcript of that hearing is 
also of record.  While the Veteran subsequently submitted 
documentation indicating that he desires another hearing, it is 
noted that the Veteran has been granted the hearing on appeal 
requested, and the purpose for the hearing has been accomplished.  
See 38 C.F.R. § 20.700 (2010).

In July 2009, the undersigned Veterans Law Judge granted the 
motion of the Veteran's representative to advance this appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2010).

In November 2009, the Board remanded the Veteran's claim to the 
RO, via the Appeals Management Center (AMC) in Washington, D.C., 
to provide the Veteran with proper notice regarding VA's duty to 
notify and assist.  After completing the requested development, 
the RO/AMC continued to deny the claim (as reflected in an August 
2010 supplemental SOC (SSOC)) and returned the matter on appeal 
to the Board for further consideration.

The Board notes that, while the Veteran previously was 
represented by the American Legion, in September 2010, the 
Veteran granted a power-of-attorney in favor of Disabled American 
Veterans with regard to the claim remaining on appeal.  The 
Veteran's current representative has submitted written argument 
on his behalf.  The Board recognizes the change in 
representation.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim have been accomplished.  

2.  In a March 2005 rating decision, the RO denied service 
connection for residuals of scarlet and rheumatic fever; although 
the Veteran filed an NOD and an SOC was issued, he did not file a 
timely substantive appeal.  

3.  No new evidence associated with the claims file since the 
March 2005 rating decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for residuals of scarlet and rheumatic fever, 
and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The March 2005 rating decision in which the RO denied service 
connection for residuals of scarlet and rheumatic fever is final.  
38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2010).

2.  As evidence received since the RO's March 2005 denial is not 
new and material, the criteria for reopening the claim for 
service connection for residuals of scarlet and rheumatic fever 
are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific 
to requests to reopen, the Veteran must be notified of both the 
reopening criteria and the criteria for establishing the 
underlying claim for benefits.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Sec'y of Veterans Aff., 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, a January 2010 letter notified the Veteran that 
the claim for service connection for residuals of scarlet and 
rheumatic fever had been previously denied because no evidence 
had been received to show that the Veteran suffered from any 
residuals related to scarlet and rheumatic fever, and that the RO 
needed new and material evidence to reopen this claim.  The 
letter specifically advised the Veteran that, in order to be 
considered material, the evidence must pertain to the reason his 
claim was previously denied.  It also informed the Veteran that, 
in order to be considered new and material, the evidence would 
have to raise a reasonable possibility of substantiating the 
claim, and could not simply be repetitive or cumulative of the 
evidence of record at the time of the previous denial.  

The January 2010 letter also provided notice to the appellant 
regarding what information and evidence was needed to satisfy the 
elements of the underlying claim for service connection, as well 
as what information and evidence must be submitted by the 
appellant, and what information and evidence would be obtained by 
VA.  The letter also specifically informed the Veteran to submit 
any evidence in his possession pertinent to the claim.  It also 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well as 
the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  Hence, the January 2010 letter 
meets the Pelegrini, Dingess/Hartman, and Kent content of notice 
requirements.

After issuance of the January 2010 letter, and opportunity for 
the Veteran to respond, the August 2010 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown to 
be prejudiced by the timing of this notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of the Veteran's service 
treatment records, private treatment records, and VA outpatient 
treatment records.  Also of record and considered in connection 
with the appeal are various written statements provided by the 
Veteran and by his representative, on his behalf.

No further RO action on this matter, prior to appellate 
consideration, is warranted.  The Board acknowledges that the 
Veteran was not provided with a VA examination in response to his 
claim to reopen.  Under 38 C.F.R. § 3.159(c)(4)(iii) (2010), 
however, providing a VA examination in a new and material 
evidence claim can only be considered if new and material 
evidence is actually presented or secured.  Because the Board 
herein finds that the Veteran did not present new and material 
evidence in this claim, a VA examination is not warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter herein decided, at this juncture.  
See Mayfield,  20 Vet. App. at  543 (rejecting the argument that 
the Board lacks authority to consider harmless error).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

As indicated above, the RO last denied the Veteran's claim for 
service connection for residuals of scarlet and rheumatic fever 
in March 2005.  The evidence of record at the time consisted of 
the Veteran's service treatment records, private treatment 
records, and a VA examination report, dated in December 1996.
The basis for the RO's March 2005 denial of the petition to 
reopen the claim for service connection for residuals of scarlet 
and rheumatic fever was that there was no evidence of residuals 
of scarlet and rheumatic fever, to include any current cardiac 
disability related to scarlet and rheumatic fever.  

After notification of the RO's decision, the Veteran filed an 
NOD, and an SOC was subsequently issued; however, he did not 
perfect his appeal with a timely-filed substantive appeal.  See 
38 C.F.R. § 20.200.  The RO's March 2005 denial of the claim is 
therefore final as to the evidence then of record, and is not 
subject to revision on the same factual basis.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the Veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

In October 2007, the Veteran requested that VA reopen the 
previously-denied claim for service connection, arguing that 
rheumatic fever diagnosed in service caused heart disability.  
Regarding petitions to reopen filed on and after August 29, 2001, 
38 C.F.R. § 3.156(a) defines "new" evidence as evidence not 
previously submitted to agency decisionmakers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the last 
final disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then of 
record.  This analysis is undertaken by comparing the newly 
received evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is whether it 
is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  Here, the last final denial of the claim is the RO's 
March 2005 rating decision.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since March 2005 
includes a July 2005 letter from a private physician.  The 
physician was asked by the Veteran to provide VA with medical 
information regarding the Veteran's cardiac condition and any 
opinion about a relationship between such condition and service.  
The physician noted that the Veteran suffered an inferior 
myocardial infarction in 1995 and required bypass surgery in 
2002, and opined that the cause of these problems appeared to be 
a combination of diabetes and smoking.  The physician further 
noted that the Veteran had a history of rheumatic fever, but that 
there was no evidence that his resulted in lasting cardiac 
effects in this case.

The Veteran also submitted a health questionnaire from May 1976, 
on which he denied a history of rheumatic fever and heart murmur.  

The file also contains several new VA outpatient treatment 
records, but none pertain to any residuals of scarlet and and/or 
rheumatic fever.

The Board finds that, in this case, the additionally received 
medical evidence is "new" in the sense that it was not 
previously before agency decision makers.  However, none of this 
evidence is "material" for purposes of reopening the claim for 
service connection.  As noted above, in the March 2005 denial, 
the RO essentially found that the evidence of record did not 
identify any residuals of scarlet and/or rheumatic fever 
(including any cardiac disability).  The additional medical 
evidence added to the record does nothing to change any such 
finding.  As indicated, most of the medical records received are 
not relevant, as they include nothing pertaining to any residuals 
of scarlet and/or rheumatic fever.  Moreover, the only medical 
opinion evidence of this point-as reflected in the July 2005 
private physician's letter-actually weighs against the Veteran's 
assertions that he has cardiac disability residual to scarlet 
and/or rheumatic fever.  Thus, while that opinion clearly relates 
to an unestablished fact necessary to substantiate the claim-
whether the Veteran currently has residuals of the claimed in-
service condition (which the Veteran identified as rheumatic 
fever), this negative opinion evidence provides no reasonable 
possibility of substantiating the claim; as such, it cannot 
provide a basis to reopen the previously-denied claim.  

The Board had also considered the lay assertions of the Veteran, 
as well those advanced by his representative, on his behalf, 
during the Board hearing and in various written documents of 
record.  A layperson is certainly competent to describe factual 
matters of which he or she has first-hand knowledge.  See, e.g., 
Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  However, without appropriate 
medical training and expertise, none of the above-named 
individuals is competent to render a probative (i.e., persuasive) 
opinion on the medical matters at issue here-whether the Veteran 
has residuals of scarlet and rheumatic fever; or, whether the 
Veteran's heart disability is related to his in-service diagnosis 
of rheumatic fever.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring medical 
knowledge).  Therefore, where, as here, resolution of the appeal 
turns on a medical matter that cannot be established by lay 
evidence, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen the previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for residuals of 
scarlet and rheumatic fever are not met, and the RO's March 2005 
denial of the claim remains final.  See 38 U.S.C.A. § 5108  38 
C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen this 
finally disallowed claim, the benefit-of-the-doubt doctrine is 
not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As new and material evidence has not been received, the request 
to reopen the claim for service connection for residuals of 
scarlet and rheumatic fever is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


